Case 7:21-cv-04430-VB Document 13 Filed 07/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
JOSE CARRION, :
Plaintiff,
ORDER
v.
21 CV 4430 (VB)
OMEGA AUTO CLINIC CORP. and
WILLMAN FERNANDEZ,
Defendants. :
x

 

On July 9, 2021, the parties in this Fair Labor Standards Act (“FLSA”) and New York
Labor Law (“NYLL”) case filed a settlement agreement (Doc. #11-1) and joint letter-motion to

approve the settlement agreement (Doc. #11), as required by Cheeks v. Freeport Pancake House,
Inc., 796 F.3d 199 (2d Cir. 2015).

In reviewing the proposed settlement agreement, the Court has considered the following
factors:

(i) the parties’ position as to the proper valuation of plaintiff's claims;
(ii) the risks and costs of continuing to litigate;
(iii) _ plaintiff is represented by counsel;

(iv) the settlement agreement does not contain confidentiality or non-disparagement
clauses;

(v) defendants are paying more than triple plaintiff's claimed unpaid wages of
$5,782, and there is a bona fide dispute regarding the number of hours plaintiff worked
throughout the liability period;

(vi) the parties desire to resolve this action early and avoid the costs and uncertainty
associated with drawn-out litigation; and

(vii) the release set forth in paragraph 4 of the settlement agreement is limited to wage
and hour claims and claims asserted in this action.

Based on the foregoing, the Court finds the settlement agreement is fair and reasonable,
and the product of arm’s-length negotiation, not fraud or collusion.

Additionally, the Court finds the attorneys’ fees, which are one third of the total recovery
(after costs), to be fair and reasonable under the circumstances.

 

 
Case 7:21-cv-04430-VB Document 13 Filed 07/26/21 Page 2 of 2

CONCLUSION

Accordingly, the parties’ settlement agreement (Doc. #11-1) is APPROVED, and the case
is dismissed.

The Clerk is instructed to terminate the motion (Doc. #11) and close this case.

Dated: July 26, 2021
White Plains, NY

SO ORDERED;

uf

Vincent L. Briccetti
United States District Judge

 

 
